PER CURIAM.
In affirming the decision of the court below and of the Board of General Appraisers, we do not mean to decide that the importations in'controversy'Járrowroot in its starchy form) were, not' dutiable directly under paragraph 285 of the tariff act of July 24, 1897, c.11, § 1, Schedule G, 30 Stat. 173 [U. S. Comp. St. 1901, p. 1653], as a “preparation fit for use as starch.” The Board held them dutiable under that paragraph indirectly’by similitude. Whether tins reasoning was sound'or not,"a correct result has' been reached. ■'